Order entered January 24, 2020




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-19-01463-CV

                         IN RE GARY LYNN ROBINSON, Relator

                     On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F18-40452-R, F18-40453-R

                                         ORDER
                         Before Justices Myers, Molberg, and Nowell

       Based on the Court’s opinion of this date, we DENY relator’s November 26, 2019

petition for writ of mandamus.


                                                   /s/   LANA MYERS
                                                         JUSTICE